214 Ga. 618 (1959)
106 S.E.2d 788
THOMPSON et al.
v.
THOMPSON et al.
20259.
Supreme Court of Georgia.
Argued November 10, 1958.
Decided January 12, 1959.
*619 Eva L. Sloan, for plaintiffs in error.
MOBLEY, Justice.
The exception is to a judgment of the Superior Court of Hancock County in a habeas corpus proceeding brought by the mother and father of Joanne Thompson, a thirteen-year-old girl, against the grandmother and two aunts of the child, awarding custody to the grandmother with prescribed visitation rights in the father and mother.
The evidence was in conflict as to the question of gift of the child by the parents to the grandmother, as to the failure of the father to provide necessaries for the child since her birth, as to whether the father and mother were fit persons to have custody of the child, and also as to whether the grandmother, because of her age and physical condition, was able to care for the child and whether her home was a proper and fit place in which to rear the child. The evidence was undisputed that this thirteen-year-old child had lived with her grandmother since she was a week and a half old; that when she was sixteen months old her parents moved from the grandmother's house, leaving her with the grandmother with the request that she take care of her, look out for her, and be good to her, and that she has since remained with the grandmother; that the grandmother and the grandfather, until his death, supported her, and that, since the death of the grandfather, the grandmother and one of the defendant aunts, Mary Jim Thompson, have maintained and supported her; and that the child has regularly attended school since becoming of school age, has made good grades, has regularly attended Sunday school and church, and is a good child, who has been well trained and provided for in the grandmother's home.
In view of the foregoing, the discretion of the trial judge in awarding custody of the child to the grandmother with visitation rights in the parents will not be disturbed. Code § 74-108 (1) and (3); McLain v. Smith, 207 Ga. 641 (63 S.E.2d 663), and cases cited; Stuckey v. Jones, 212 Ga. 495 (93 S.E.2d 719); Bridgman v. Elders, 213 Ga. 257 (98 S.E.2d 547).
Judgment affirmed. All the Justices concur.